In April, 1833, Mary Baldwin, the mother of the plaintiff, executed to him a deed of gift of a slave named Hesse. After words *Page 94 
of immediate gift comes this clause: "that is, after my decease, to have and enjoy unto the said Godfrey Baldwin, his heirs," etc. At common law the plaintiff could have derived no benefit under this deed; for the life estate in Hesse, which remained in the donor, was equal to the entire estate in the whole chattel, and there would have been no remainder to pass, on her death, to her son. But such limitations, if contained in a last will and testament (to wit, to one for life, remainder over to another), were always held good as executory devises or bequests. The Legislature, in 1823, passed an act declaring "that every limitation by deed or writing, of a slave, which limitation, if contained in a last will and testament, would be good and effectual as an executory devise or bequest, shall be good as a remainder of such slave, and any limitation made or reserved to the grantor or donor in any such deed or writing of a slave shall be good and effectual in law, provided it had been (125)  made to another person, it would have been good according to the preceding clause." Rev. Stat., ch. 37, sec. 22.
The law is very well established, we believe, in all the slave-holding States that a bequest of a female slave to one for life, remainder to another, carries the mother and her increase during the life estate, and to the remainderman on the determination of the life estate.
In the case now before us the deed of gift transferred to the plaintiff an immediate interest in Hesse; but herself, and her issue born after the date of the deed, were not to be possessed and enjoyed by him until the death of his mother. We say her issue, because if she (Hesse) passed over to the plaintiff on the death of Mrs. Baldwin, her issue (who were in herself at the date of the deed) must, in law, also pass with Hesse to the plaintiff on that event happening.
PER CURIAM.                                   Affirmed.